DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event that the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status.
Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 1, 2, 5-9, and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over WO 2016/009062 (“Hampson”).
Considering Claims 1, 5, 6, and 18: Hampson teaches an aqueous curable binder containing a matrix polymer.  (Hampson, 2, lines 11-12).  Hampson teaches that the binder is used to bond cellulosic particles such as wood shavings.  (Id. 12, lines 4-5).  Hampson teaches that the matrix polymer may be a polyester derived from a polyacrylic acid.  (Id. 2, line 13; 3, lines 1-2; 6, 22-29).  Hampson teaches an example polyacrylic acid suitable for use in the polyester matrix polymer that is sold under the name Id. 7, lines 21-26).  Hampson describes the AQUASET-529 as “a composition containing polyacrylic acid cross-linked with glycerol.”  (Id.).  The AQUASET-529 of Hampson reads on the broadest reasonable interpretation of the “thermoplastic polyacrylated glycerol polymer” of claim 1.  Specifically, the AQUASET-529 of Hampson appears to correspond to a polymer of polyacrylic acid where pendant carboxylic acid groups of the polyacrylic acid are bound to glycerol through ester linkages (i.e., it is a polymer of the glycerol monoacrylate AG1 shown as the left-most monomer unit in Scheme 1 of the present specification at ¶ 0042).  Hampson further teaches that the binder may comprise a polyurethane matrix polymer having a diisocyanate that is methylene diphenyl diisocyanate.  (Id. 4, 8-9, 20-21).  The diisocyanate of Hampson reads on the cross linker of claims 1, 5, and 6.
Hampson does not appear to teach an example aqueous (i.e., water-containing) composition that contains the cellulosic particles, the AQUASET-529, and the diisocyanate.  In particular, Hampson does not expressly teach the use of a mixture of a polyester matrix polymer (containing the AQUASET-529) and a polyurethane matrix polymer (containing the diisocyanate).  However, “[i]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose . . . .  [T]he idea of combining them flows logically from their having been individually taught in the prior art.”  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted); see MPEP § 2144.06(I).  Hampson is analogous art because it is directed to the same field of endeavor as the claimed invention, namely formaldehyde-free wood binders.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the AQUASET-529-based polymer matrix (a polyester matrix polymer) with a diisocyanate-based matrix polymer (i.e., a polyurethane matrix polymer), and the motivation to have done so would have been that the two types of polymer matrix polymers are both taught to be useful as the polymer matrix of Hampson.  Further, one of ordinary skill in the art would have been motivated to include a portion of diisocyanate-based polymer in the AQUASET-529-based matrix polymer because Hampson teaches that the diisocyanate-based polymer provides bond strength and faster curing.  (Hampson, 4, lines 8-9).
Considering Claim 2: Hampson teaches that the composition contains an initiator.  (Hampson, 6, line 15).
Considering Claims 7 and 8: Hampson teaches that the matrix polymers have a molecular weight ranging from 1,000 to 500,000.  (Hampson, 6, lines 12-14).
Considering Claim 9: Hampson is silent as to the glass transition temperature of the AQUASET-529.  However, “[p]roducts of identical chemical composition cannot have mutually exclusive properties.”  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  Id.; see MPEP § 2112.01.  In the present case, Hampson teaches a polymer (AQUASET-529.) that appears to have substantially the same chemical structure as the thermoplastic polyacrylated glycerol polymer of the present claims.  Accordingly, one of ordinary skill in the art would reasonably expect the property recited by claim 9 to necessarily flow from the chemical structure taught by Hampson.
Response to Arguments
Applicant’s arguments in the remarks dated April 2, 2021, have been fully considered, and the examiner responds as follows.  On pages 10 and 11 of the remarks, applicant argues that the obviousness rejections based on US 2015/0337078 (“Cochran”) set forth in the prior Office Action dated January 6, 2021, should be withdrawn because Cochran does not teach the cellulosic particles or pieces required by amended claim 1.  The examiner agrees with applicant and the rejections based on Cochran set forth in the prior Office Action are withdrawn.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E. Hill whose telephone number is 571-270-1485 and whose fax number is 571-270-2485.  The examiner can normally be reached on Monday through Friday at 9:00 am through 5:00 pm Eastern Standard Time. 
Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant may contact the examiner by telephone or use the USPTO Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached at 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/ pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS E HILL/Primary Examiner, Art Unit 1767